Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 17, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant and his codefendants Ronald Moore and Rudolph Haynes were accused of robbing the complainant at gunpoint on December 26, 1987. At trial the complainant testified that on the night of the robbery he attended a party given by the defendant’s girlfriend, at which all three codefendants were present. Shortly after the complainant left the party, the codefendants ran up from behind and surrounded him. The defendant then pointed a gun at the complainant’s stomach and robbed him of his coat, which contained keys and money.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Although the defendant contends that the jury should not have credited the complainant’s testimony because the complainant had previously been convicted of a crime, resolution of issues of credibility are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88).
We find that the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions *632and find them to be without merit. Brown, J. P., Eiber, Rosenblatt and Ritter, JJ., concur.